MEMORANDUM OPINION
No. 04-04-00800-CR
Gloria MARTINEZ,
Appellant
v.
The STATE of Texas,
Appellee
From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 1996-CR-6074
Honorable Mary Román, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	December 15, 2004
DISMISSED
	Appellant has filed a motion to dismiss this appeal by withdrawing her notice of appeal.  The
motion is granted and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH